Per Curiam.
Defendant was convicted of rape in 1961 by a jury. He claims that he was denied his rights as he was arrested without a warrant and held for 2 days before arraignment.' During this detention, he signed a confession which was used to impeach his testimony at the trial. A hearing was held in 1966 to determine the voluntariness of his confession. The court determined that his confession was voluntary and that the defendant had not been unreasonably detained, as the prosecutrix was hospitalized for 2 days and could not appear to identify him.
Even though both counsel stipulated to the settled record on appeal, because the stenographer who had *273recorded the trial had died and no one could he found to transcribe his notes, defendant claims he has been prejudiced and should have a new trial. Escobedo v. Illinois (1964), 378 US 478 (84 S Ct 1758, 12 L Ed 2d 977), upon which defendant relies, is not retroactive and does not apply. The case is distinguishable from People v. Hamilton (1960), 359 Mich 410.
A review of the record established that the'defendant’s rights were fully protected and the defendant’s rights were not prejudiced by the failure to have the stenographer’s notes transcribed.
Affirmed.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.